Exhibit 21 Subsidiaries of Alliance Data Systems Corporation A Delaware Corporation (as of December 31, 2012) Subsidiary Jurisdiction of Organization Other Business Names Acorn Direct Marketing Limited Ireland None ADI, LLC Delaware None ADS Alliance Data Systems, Inc. Delaware None ADS Foreign Holdings, Inc. Delaware None ADS Reinsurance Ltd. Bermuda None Abacus Direct Europe BV Netherlands None Alliance Data FHC, Inc. Delaware Epsilon International Alliance Data Foreign Holdings, Inc. Delaware None Alliance Data Luxembourg S.àr.l. Luxembourg None Alliance Data Pte. Ltd. Singapore None AMGI Holdings, LLC Delaware None Aspen ListCo Acquisitions LLC Delaware None Aspen Marketing Holdings, LLC Delaware None Aspen Marketing Services, LLC Delaware None Catapult Integrated Services, LLC Delaware CatapultRPM Catapult Action Biased Marketing Catapult Marketing ClickGreener Inc. Ontario, Canada None Comenity LLC Delaware None Comenity Bank Delaware None Comenity Capital Bank Utah None Comenity Servicing LLC Texas None Coupons, LLC Delaware GetMembers Advecor CPC Associates, LLC Delaware None D. L. Ryan Companies, LLC Delaware Pinball DNCE LLC Delaware None Eindia, LLC Delaware None Epsilon Data Management, LLC Delaware None Epsilon Email Marketing India Private Limited India None Epsilon FMI, Inc. Ohio None Epsilon Interactive, LLC Delaware None Epsilon Interactive CA Inc. Ontario, Canada Abacus Canada Enterprises Abacus Canada Aspen of West Chicago Marketing Services Aspen Marketing Services Epsilon International, LLC Delaware None Epsilon International Consulting Services Private Limited India None Epsilon International UK Ltd. England None Epsilon Marketing Services, LLC Delaware None Epsilon Software Technology Consulting (Shanghai) Co., Ltd. Shanghai, People’s Republic of China None Haggin Marketing, Inc. California None HMI Holding Corp. Delaware None Hyper Marketing Inc. International Holdings Limited Ireland None I-Centrix Services, LLC Delaware None ICOM Ltd. Ontario, Canada None iCom Information & Communications, Inc. Delaware None Subsidiary Jurisdiction of Organization Other Business Names ICOM Information & Communications L.P. Ontario, Canada Shopper’s Voice Smart Shopper Stop Interact Connect LLC Delaware None LMGC Holdings 1, ULC Nova Scotia, Canada None LMGC Holdings 2, ULC Nova Scotia, Canada None LMGC Luxembourg S.àr.l. Luxembourg None LoyaltyOne, Inc. Ontario, Canada AIR MILES airmilesshops.ca AIR MILES Corporate Incentives AIR MILES For Business AIR MILES Incentives AIR MILES My Planet AIR MILES Reward Program Alliance Data Direct Antidote Loyalty & Marketing Services LoyaltyOne LoyaltyOne Canada My Planet LoyaltyOne Participacoes Ltda Brazil None LoyaltyOne Rewards Private Limited India None LoyaltyOne SPB, Inc. Ontario, Canada None LoyaltyOne US, Inc. Delaware Colloquy LoyaltyOne Consulting Precima LoyaltyOne Travel Services Inc. Ontario, Canada AIR MILES Travel Services Panavista, LLC Delaware None RPM Connect, LLC Delaware None Ryan Next, LLC Delaware None Ryan Partnership, LLC Delaware Nsight Connect Etailing Solutions SolutionSet Holding Corp. Delaware None SolutionSet, Inc. Delaware None SolutionSet., LLC California None Spyglass Publishing Group, Inc. California None S.R.I. Analytics, Inc. Georgia None The Retail Zone, LLC Delaware None WFC Card Services L.P. Ontario, Canada None WFC Card Services Holdings Inc. Ontario, Canada None WFN Credit Company, LLC Delaware None WFN Operating Co., LLC Delaware None World Financial Capital Credit Company, LLC Delaware None
